                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL         ‘O’
    Case No.      2:18-cv-00215-CAS (Ex)            Date  January 25, 2019
    Title         BARRY ROSEN v. HOLLYWOOD SHOW, LLC ET AL.
 
     

    Present: The Honorable          CHRISTINA A. SNYDER 
             Catherine Jeang                           Not Present                        N/A 
              Deputy Clerk                      Court Reporter / Recorder              Tape No. 
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants: 
                     Not Present                                         Not Present 
    Proceedings:          (IN CHAMBERS) - PLAINTIFF’S EX PARTE APPLICATION
                          FOR AN ORDER STRIKING DEFENDANT HOLLYWOOD
                          SHOW LLC’S ANSWER AND OTHER FILINGS (Dkt. 41, filed
                          January 22, 2019)

      The Court is in receipt of plaintiff’s ex parte application for an order striking
defendant Hollywood Show LLC’s answer and other filings, dkt. 41, defendant’s
opposition, dkt. 44, and plaintiff’s reply, dkt. 45.
       Ex parte applications are appropriate only in “extremely limited” circumstances.
In re Intermagnetics America, Inc., 101 B.R. 191, 193 (C.D. Cal. 1989). In order to
justify ex parte relief, the moving party must establish (1) that its cause will be
irreparably prejudiced if the underlying motion is heard according to regular noticed
motion procedures, and (2) that it is without fault in creating the crisis that requires ex
parte relief, or that the crisis occurred as a result of excusable neglect. See Mission
Power Eng’g Co. v. Continental Cas. Co., 883 F.Supp. 488, 492 (C.D. Cal. 1995).
       Plaintiff contends that ex parte relief is appropriate “in the interest of judicial
economy to avoid unnecessary expenditures of the court’s time.” Dkt. 41 at 1. This is
not a cognizable reason for granting ex parte relief. There is no indication that plaintiff
will be “irreparably prejudiced” if his underlying motion to strike defendant’s answer is
heard on the regular motion calendar. Id. at 493. The Court thus finds that plaintiff has
failed to demonstrate good cause for ex parte relief.




 
CV-549 (01/17)                            CIVIL MINUTES - GENERAL                          Page 1 of 2 
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL         ‘O’
    Case No.     2:18-cv-00215-CAS (Ex)            Date  January 25, 2019
    Title        BARRY ROSEN v. HOLLYWOOD SHOW, LLC ET AL.
 
      Accordingly, plaintiff’s ex parte application is DENIED. To the extent plaintiff
intends to pursue his motion to strike defendant’s answer, he may file a regularly noticed
motion.
         IT IS SO ORDERED.


                                                                                 00               :     00 
                                                Initials of Preparer                             CMJ 




 
CV-549 (01/17)                     CIVIL MINUTES - GENERAL                                               Page 2 of 2 
